Citation Nr: 1448629	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) for posttraumatic stress disorder (PTSD), in excess of 30 percent for the period from November 14, 2008, and in excess of 50 percent from March 9, 2012.

2.  Entitlement to an increased disability rating (evaluation) in excess of 10 percent for residuals of a left ankle fracture with residual operative scar (hereinafter "left ankle disability").

3.  Entitlement to service connection for a sleep disorder.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from June 1997 to July 1997, from December 2000 to January 2005, and from May 2006 to November 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The August 2009 rating decision, in pertinent part, granted service connection for PTSD, assigning a 30 percent initial disability rating effective November 14, 2008 (the first day following the Veteran's separation from his last period of active service); reinstated the 10 percent disability rating for the left ankle disability, effective November 14, 2008; and denied service connection for a sleep disorder.  The April 2012 rating decision assigned a 50 percent disability rating for the PTSD from March 9, 2012, creating "staged" initial ratings for different periods.  

In a September 2011 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing at the local RO in Columbia, South Carolina, before a Veterans Law Judge sitting in Washington, DC, which was subsequently scheduled for August 2014, and notice was sent to the Veteran.  The Veteran did not report for a scheduled Board hearing in August 2014 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d) (2014). 

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    

The issue of additional dependency compensation for the Veteran's spouse has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2013 report of general contact.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: chronic sleep impairment, hypervigilance, invasive thoughts, irritability, concentration problems, anxiety, depression, blunted affect, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, frequently inappropriate social interactions, and difficulty in adapting to stressful circumstances, including work or a worklike setting. 

2.  For the entire initial rating period, the Veteran's PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas.

3.  For the entire increased rating period, the Veteran's left ankle disability has been manifested by symptoms, findings, or impairment of pain, tenderness on palpation, unsteady gait and limp, dorsiflexion to 20 degrees, plantar flexion to 45 degrees, and use of a walking stability brace, which more closely approximates moderate limitation of motion of the ankle.

4.  For the entire increased rating period, the Veteran's left ankle disability has not more closely approximated marked limitation of motion of the ankle and has not been manifested by ankylosis of the ankle, subastragalar, or tarsal joint, an astragalectomy, or malunion of the os calcis or astragalus.

5.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a sleep disorder.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for an increased rating in excess of 10 percent for residuals of a left ankle fracture with residual operative scar have not been met or more nearly approximated for any part of the increased rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).  

3.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R.	 §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was provided notice in January 2009, prior to the initial adjudication of the claims in August 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Further, as the issue of a higher initial rating for PTSD comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2009, August 2010, January 2012, and March 2012.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to these issues.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes related to the service-connected PTSD and left ankle disability, and offered opinions with supporting rationale.

As noted above, the Veteran did not report for a scheduled Board hearing in August 2014 and has not provided good cause for not attending.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

With respect to the service-connected PTSD, where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

With respect to the left ankle disability, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any of the issues on appeal.

Initial Rating for PTSD

The Veteran is in receipt of a 30 percent initial disability rating for the period from November 14, 2008 to March 9, 2012, and a 50 percent disability rating from March 9, 2012 for the service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's major depressive disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for major depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47. 

Throughout the course of the appeal, the Veteran has contended generally that the service-connected PTSD has been manifested by more severe symptoms than that contemplated by the 30 and 50 percent "staged" disability ratings assigned.  In an August 2009 notice of disagreement, the Veteran reported that he had to decline some opportunities to pursue work in armed security because loud noises frightened him and he could not be on a weapons range.  The Veteran reported nightmares three to four times per week and that he often sits by himself, and reported depressed thinking about the IED explosion.  In the September 2011 substantive appeal (VA Form 9), the Veteran contended that he has trouble sleeping and only averaged four to five hours a sleep per night.  The Veteran contended that his PTSD is severe and he suffers from symptoms associated with it on a daily basis.

In a January 2012 written statement, the Veteran reported depression, difficulty sleeping, irritability, difficulty concentrating, and hypervigilance since service separation.  The Veteran reported becoming easily frustrated and getting into arguments all the time.  In January 2012 written statements, the Veteran's friends contended that the Veteran is withdrawn and does not want to engage socially.  The Veteran's friend stated that the Veteran does not maintain his personal hygiene and will wear the same clothing for days.  In a June 2012 written statement, through the representative, the Veteran contended that he should have been granted at least a 50 percent disability rating for the entire initial rating period because the symptoms, issues, and severity of the PTSD were almost identical except for the GAF scores assigned by the different VA examiners.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, and symptoms that more nearly approximate the criteria for a 50 percent disability rating under Diagnostic Code 9411.

September 2007 service treatment records note that the Veteran had four months of chronic PTSD symptoms that onset within days of IED explosion.  The service treatment records note that the Veteran reported passive thoughts of suicide, but denied any history of suicidal attempts.  The Veteran's mood and affect was noted as dysthymic and anxious.  

VA treatment records, dated throughout the course of this appeal, note that the Veteran reported a history of flashbacks, nightmares, and intrusive memories associated with an IED explosion while serving as a truck driver in Iraq during service.  The treatment records note that the Veteran reported chronic sleep disturbance.  The Veteran consistently denied suicidal or homicidal ideation, hallucinations, and delusions.  The treatment records indicate the Veteran was alert and oriented in all spheres; thought processes were logical; and judgment was intact.

A March 2009 VA examination report notes that the Veteran did not report hallucinations, delusions, suicidal ideation, or homicidal ideation.  The VA examiner noted a diagnosis of chronic, moderate PTSD, and assigned a GAF score of 66.  An August 2010 VA examination report notes that the Veteran reported nightmares, invasive thoughts, sleep disturbance, startle reflect, and hypervigilance.  The VA examiner noted that the severity of the Veteran's PTSD symptoms is mild.  The VA examination report notes panic attacks that occur once per week.  The VA examiner noted that the PTSD symptoms cause a decreased sense of security and employment instability and notes that the Veteran has not had stable work since returning from service.  The VA examiner assigned a GAF score of 88.  

A June 2010 VA treatment record notes that the Veteran reported symptoms of hypervigilance, irritability, difficulty sleeping and concentrating, social avoidance and isolation, emotional numbness, anxiety, intrusive memories, and nightmares that have continued since the in-service IED explosion to present.  August and October 2011 VA treatment records note that the Veteran reported depression and anxiety.  The Veteran reported irritability, but denied any violent outbursts.  The treatment records note that the Veteran was currently single, lived alone, had no friends, and that a GAF score of 55 to 60 had been assigned.  

A January 2012 VA examination report evaluating the Veteran's traumatic brain injury notes that the Veteran reported mild memory loss, and attention, concentration, and executive impairment without objective evidence on testing.  The Veteran's social interaction was noted to be frequently inappropriate.

A March 2012 VA PTSD examination report notes that the Veteran reported a fair relationship with his girlfriend and her two children, but that he was irritable and withdrawn.  The Veteran reported being a part-time student and denied missing time from school due to mental health issues, but suggested that his concentration problems make it more difficult to learn and retain material.  The Veteran reported being currently unemployed.  He last worked in 2010 and had to quit his job after getting into a fight with a customer.  The VA examiner noted symptoms of irritability, difficulty concentrating, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The VA examiner opined that the Veteran's psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 54.  

A November 2012 VA addendum opinion to the January 2012 traumatic brain injury examination report notes that the symptoms of the Veteran's PTSD include frequently inappropriate social interactions, avoidance of others, restricted range of affect, sleep problems, irritability, and concentration problems.  The VA examiner assigned a GAF score of 54.  The VA examiner noted that, while the Veteran's PTSD does not render him unable to secure and maintain substantially gainful employment, it does result in moderate to considerable difficulty with respect to his ability to do so.

May 2013 VA treatment records note that the Veteran reported marked social avoidance (as opposed to being very outgoing in the past) and, while still going out on dates with his girlfriend and working out at the gym, he enjoys these activities much less than in the past and this is the limit of his social activity.  The VA treatment records note that the Veteran had a slightly blunted affect and mood was euthymic.  The VA treatment records note that GAF scores of 55 and 61 were assigned.  A June 2013 VA treatment record notes that the Veteran reported marked hypervigilance and slightly increased social interaction, but still being a "homebody."  The VA treatment record notes that a GAF score of 55 was assigned. 

Based on the above, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: chronic sleep impairment, hypervigilance, invasive thoughts, irritability, concentration problems, anxiety, depression, blunted affect, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, frequently inappropriate social interactions, and difficulty in adapting to stressful circumstances, including work or a worklike setting, which more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board has weighed and considered the GAF scores during the initial rating period, specifically the score of 88 assigned by the August 2010 VA examiner.  The Board finds that the August 2010 GAF score of 88 is not supported by the contemporaneous findings and is highly inconsistent with the Veteran's presentation during the course of this appeal.  The general characterization of overall impairment due to psychiatric disorders suggested by the assignment of a GAF score of 88 is inconsistent with, and outweighed by, the more specific and detailed social and occupational impairment and symptoms the Veteran has actually experienced during the course of the appeal, as reflected in both lay reports and clinical findings of symptoms and degree of occupational and social impairment.  

Further, for the rest of the initial rating period, the GAF scores have ranged from 54 to 66.  GAF scores from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.  The Board finds that the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced occupational and social impairment with reduced reliability and productivity, more nearly approximating the criteria for a 50 percent disability rating under Diagnostic Code 9411 for the entire appeal period.  38 C.F.R. § 4.130.

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 50 percent have not been met or more nearly approximated during any part of the initial rating period.  The Board finds that the Veteran's PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas during any part of the initial rating period.  The Veteran has not experienced obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation.    

The August 2010 VA examination report notes that the Veteran reported a good relationship with his family and that he was currently working.  The August 2010 VA examiner opined that the Veteran is able to maintain effective work/school and social relationships as well as effective family role functioning.  An October 2011 VA treatment record notes that the Veteran is attending school full time.  

At the March 2012 VA examination, the Veteran reported that he was living with his girlfriend and her two children and had a "fair" relationship with them, though he was withdrawn and irritable.  The Veteran reported two close friends who live out of state and denied any casual friends.  The Veteran reported being a part-time student and denied missing time from school due to mental health issues, but suggested that his concentration problems make it more difficult to learn and retain material.  

In a January 2012 written statement, the Veteran's friend stated that the Veteran does not maintain his personal hygiene and will wear the same clothing for days. Neglect of personal appearance and hygiene was not noted on the March 2009 or March 2012 VA examination report.  Rather the March 2009 VA examination report notes that the Veteran presented positively with respect to personal hygiene and attire.  May and June 2013 VA treatment records note that the Veteran was consistently neatly dressed and groomed with good personal hygiene.   

The criteria for a 70 percent rating under Diagnostic Code 9411 require occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Based on the lay and medical evidence of record, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent rating based on symptoms and the degrees of social and occupational impairment during any part of the initial rating period.  38 C.F.R. §§ 4.3, 4.7.

As the criteria for the next higher (70 percent) rating for PTSD have not been met or more nearly approximated, it logically follows that criteria for an even higher rating (100 percent) have not been met or more nearly approximated.  During the initial rating period there is no showing that the Veteran had total occupational and social impairment including symptoms such as gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living.  

The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period, the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating, based on symptoms and the degrees of social and occupational impairment.  See 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for the Left Ankle Disability

The Veteran is in receipt of a 10 percent disability rating for the service-connected left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A 20 percent (maximum) evaluation is prescribed for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014).  The words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2014).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of the appeal, the Veteran has contended that the service-connected left ankle disability has been manifested by more severe symptoms or impairment than that completed by the 10 percent rating assigned.  In an August 2009 notice of disagreement, the Veteran contended that he has severe pain in the left ankle at least three to four times per week and when he rotates his left ankle he can hear a clicking noise in the joint; therefore, the Veteran contended the left ankle disability warranted a disability rating in excess of 10 percent.  In the September 2011 substantive appeal (VA Form 9), the Veteran contended that he often has trouble with his left ankle.

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period, the Veteran's left ankle disability has been manifested by symptoms of pain, tenderness on palpation, unsteady gait and limp, dorsiflexion to 20 degrees, plantar flexion to 45 degrees, and use of a walking stability brace, and more nearly approximates the criteria for the 10 percent disability rating currently assigned under Diagnostic Code 5271.

Service treatment records during the Veteran's last period of active service note that the Veteran consistently reported left ankle pain as well as tenderness to palpation.  A May 2007 service treatment record notes weakness, tenderness, and limited range of motion associated with the left ankle with a diagnosis of left ankle sprain.  March and July 2008 service treatment records note normal range of motion of the left ankle.  An August 2008 service treatment record notes decreased left ankle motion with pain elicited by motion.  A September 2008 service treatment record notes that the Veteran reported some popping associated with the left ankle, but that ankle motion was normal.  An October 2008 service treatment record notes that the Veteran's ankle motion was normal and no pain was elicited by motion of the ankle.  VA treatment records, dated throughout the appeal period, note that the Veteran has consistently reported left ankle pain.  

The March 2009 VA examination report notes that the Veteran walks with a normal gait using no assistive devices.  Upon physical examination, no pain on range of motion or flare-ups associated with the left ankle joint were noted and no additional limitations by pain, fatigue, weakness, or lack of endurance were noted following repetition.  A June 2010 VA treatment record notes that the Veteran reported left ankle pain with associated limp and unsteady gait that increases with walking, running, and prolonged standing.  

At the August 2010 VA examination, the Veteran reported subjective symptoms of weakness, stiffness, swelling, lack of endurance, tenderness, and pain.  The Veteran reported experiencing flare-ups as often as three times per week that each last for two hours.  The Veteran reported difficulty with standing and walking and that running or prolonged standing causes pain in the left ankle.  The August 2010 VA examiner noted that the Veteran's posture and gait were normal.  Upon physical examination, the VA examiner noted tenderness associated with the left ankle, but no edema, instability, abnormal movement, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Range of motion testing revealed left ankle plantar flexion to 45 degrees and dorsiflexion to 20 degrees with no objective evidence of painful motion and no additional functional loss of motion with repetition.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The VA examiner noted that the effects of the left ankle disability on the Veteran's daily living are mild secondary to aggravation of the left ankle with running, jumping, or other recreational activities.    

The March 2012 VA joints examination report notes that the Veteran reported occasional swelling, and sharp pain associated with the left ankle disability.  The Veteran denied flare-ups.  Upon physical examination, range of motion testing revealed left ankle plantar flexion to 45 degrees and dorsiflexion to 20 degrees with no objective evidence of painful motion and no additional functional loss of motion with repetition.  The VA examiner noted functional impairment of the left ankle manifested by pain with prolonged walking and standing; tenderness on palpation of the left ankle joint; 5/5 (normal) muscle strength; and normal joint stability.  The VA examination report notes that the Veteran does not use any assistive devices for the left ankle disability. 

A June 2012 VA treatment record notes that the Veteran walks with a slight limp, favoring the left leg.  A November 2012 VA treatment record notes that the Veteran reported left ankle pain while walking.  The treatment record notes tenderness to palpation, decreased range of motion in all planes, and healed surgical scars associated with the left ankle.  A March 2013 VA treatment record notes that the Veteran was prescribed a walking stability brace for the left ankle.    

Based on the above, the Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated during any part of the increased rating period.  In reaching its finding that the Veteran has not more than moderate limited motion of the ankle, the Board has considered application of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, supra, specifically the additional limitations of motion due to pain.  Although service and VA treatment records note that the Veteran has reported experiencing pain, such findings, in the context of ranges of motion measures and other evidence, show overall disability more nearly approximated moderate limitation of motion or moderate ankle disability, but do not show marked limitation of motion or provide for a higher disability rating than 10 percent in this case.   

As noted above, the Veteran had near full range of motion during this appeal period even with consideration of pain that limits motion.  At the August 2010 and March 2012 VA examinations, range of motion testing reflected dorsiflexion to 20 degrees and plantar flexion to 45 degrees with no pain, weakness, fatigue, or lack of endurance noted, including upon repetition.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  The Board finds that, even with consideration of functional loss due to pain, the Veteran's disability does not approximate marked limited motion of the left ankle as described for a higher 20 percent rating under Diagnostic Code 5271.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 206.  Based on the above evidence, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5271 for the Veteran's service-connected left ankle disability for any part of the increased rating period.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the ankle.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Codes 5270 and 5272 does not apply.  See August 2010 VA examination report; March 2012 VA examination report (noting no anklyosis of the ankle, subtalar, or tarsal joints).  The March 2012 VA examination report also specifically notes that the Veteran does not have malunion of the calcaneus (os calcis) or talus (astragalus) and that the Veteran has never had a astragalectomy; therefore, Diagnostic Codes 5273 and 5274 are also inapplicable.

Finally, the Veteran has a residual surgical scar related to the service-connected left ankle disability.  The August 2010 VA examination report notes that the Veteran had a linear scar on the medical left ankle measuring 6 centimeters by 0.5 centimeters; that was not painful on examination; that was superficial with no underlying tissue damage; and which did not cause any functional impairment.  The March 2012 VA examination report notes that the scar was not painful, unstable, or in a total area greater than 39 square centimeters.  The examination report notes that the Veteran has one scar on the medial portion of the left ankle that measures 6 centimeters.  The Veteran has not alleged otherwise.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable rating for the scar under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118 (2014).   

Based on the above, the Board finds that an increased disability rating in excess of 10 percent is not warranted for the Veteran's service-connected left ankle disability for the entire rating period.  Assignment of staged ratings has been considered, but found not to be applicable in this case.  The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this appeal, the doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, the criteria for an increased rating in excess of 10 percent for the service-connected left ankle disability for the entire period have not been met.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the PTSD or left ankle disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R.	 § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by chronic sleep impairment, hypervigilance, invasive thoughts, irritability, concentration problems, anxiety, depression, blunted affect, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, frequently inappropriate social interactions, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

The Board finds that the symptomatology and impairment caused by the Veteran's left ankle disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left ankle disability has been manifested by symptoms of pain, tenderness on palpation, unsteady gait and limp, dorsiflexion to 20 degrees, plantar flexion to 45 degrees, and use of a walking stability brace, productive of moderate limitation of motion of the left ankle.  The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Code 5271), including motion limited to orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the left ankle disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD or left ankle disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU, and that decision has become final.  In this case, in an April 2013 rating decision, the RO denied the claim for a TDIU.  In the notice letter associated with the April 2013 rating decision (issued April 26, 2013), the Veteran was notified of his appellate right to appeal the unfavorable decision.  The Veteran filed a timely notice of disagreement in June 2013, and a statement of the case was issued in November 2013.  The November 2013 statement of the case specifically informed the Veteran had he had to file a timely substantive appeal in order to perfect the appeal of TDIU to the Board.  The Veteran did not file a timely substantive appeal (VA Form 9) or submit any new and material evidence with respect to the claim for a TDIU within the applicable one year period.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the April 2013 rating decision denial of TDIU became final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§  3.104, 20.1103 (2014).  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2014).  The Board finds that the Veteran has not alleged CUE in this case regarding the April 2013 rating decision denial of TDIU; indeed, he has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the April 2013 rating decision.  The June 2013 notice of disagreement indicates only a disagreement with the denial of a TDIU.    

This case is further distinguishable from Rice because Rice involved entitlement to an earlier effective date for a TDIU following the grant of TDIU, whereas this Veteran's case involves a prior final decision denial of TDIU (in April 2013).  The Court in Rice held that the claim for a TDIU was not inseparable from the claim for a higher initial rating when new evidence was submitted within one year of the RO's decision assigning an initial rating for the underlying disability, a question not at issue in this decision because of the finality of the April 2013 TDIU rating decision and no additional evidence within one year of that decision.   In this Veteran's case, in contrast to Rice, the issue was entitlement to a TDIU, which was denied, rather than entitlement to an earlier effective date for TDIU following the grant of a TDIU. This case is distinguishable from Rice because in this Veteran's case the RO has separately developed, adjudicated, and denied the Veteran's TDIU claim, and has done so in a rating decision that has become final.  Accordingly, the issue of entitlement to a TDIU prior to April 24, 2013 is not presently before the Board as an issue inseparable from the Veteran's initial rating claims decided above.  The April 2013 rating decision denying entitlement to a TDIU became final, and the Veteran has not alleged CUE; therefore, the issue of entitlement to a TDIU prior to April 24, 2013 is not currently in appellate status before the Board.  The holding in Rice does not extend to override finality of the April 2013 final denial of TDIU, both for the reasons stated distinguishing this case from Rice, and because since the Court issue the Rice decision in 2009 the Court has not issued a precedential decision extending the generalized principle of attachment of TDIU to a rating appeal in Rice to override legal finality of an adjudication specifically denying TDIU that was raised and adjudicated during a still open rating period.  In the absence of such precedent, the finality of a prior final decision must be respected in VA adjudications.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.105, 20.1103 (2014); 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400(o) (2014) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Pursuant to Rice, the Board has considered whether a new claim for TDIU has been raised subsequent to the April 2013 final rating decision denial of TDIU.  As TDIU is a form of increased rating, even though there is a prior final decision, a new claim for TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities, and reopening of the claim based on new and material evidence (38 C.F.R. § 3.156) is not required.  See Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).  Nevertheless, because there has been a prior final rating decision denial of TDIU in this case, a claim for increase is required to obtain readjudication of the issue of TDIU, just as a new claim for increased rating is required in cases where there has been a prior final rating decision assigning a percentage rating. 

In this case, neither the Veteran nor the evidence of record has reasonably raised a new informal or formal claim for TDIU during the rating period from April 26, 2013.  See 38 C.F.R. § 3.157(b)(1) (2014) (providing for informal claims for increase that arise during medical treatment or hospitalization); 38 C.F.R. 
§ 3.155(a) (2014) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim. Such informal claim must identify the benefit sought").  A May 2013 VA treatment record notes that the Veteran is currently working as an assistant manager at a tire store.  Further, the January 2012 VA examination report notes that, while PTSD may interfere with work, it does not prevent him from working.  In a November 2012 addendum medical opinion to the VA traumatic brain injury examination report, the VA examiner opined that the Veteran's PTSD does not render him unable to secure and maintain substantially gainful employment.  The Veteran has not contended that he is unemployed because of his service-connected disabilities at any point from April 26, 2013 and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case, including for the remaining period from April 26, 2013 following the prior final decision denial of TDIU, because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities since the April 2013 denial. 

Service Connection for a Sleep Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has claimed service connection for a sleep disorder.  As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has a current sleep disorder; therefore, it cannot be a "chronic disease" under 38 C.F.R. § 3.309(a) and the presumptive provisions based on "chronic" in service symptoms and "continuous" post-service symptoms at 38 C.F.R. § 3.303(b) do not apply.

The DD Form 214 reflects that the Veteran had service in Iraq during the Gulf War; therefore, he is a "Persian Gulf veteran" as defined 38 C.F.R. § 3.317 (2014).  As discussed in detail below, the Veteran's chronic sleep impairment have been attributed to a clinically diagnosed disorder, i.e., PTSD, and is not a chronic multi-symptom illness; therefore, the provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 are not for application.  

The contention liberally construed for the Veteran is that his claimed sleep disorder is related to active service.  In a September 2009 notice of disagreement, the Veteran contended that he should be receiving a separate rating for a sleep disorder because he has trouble sleeping at night and has been prescribed sleep medication.  

The Board finds that the weight of the lay and medical evidence establishes that the Veteran's sleep disturbance is a symptom of the service-connected PTSD; therefore, the Veteran does not have a separately diagnosed sleep disorder.  VA treatment records show complaints of chronic sleep disturbance and the VA examination reports of record note chronic sleep impairment.  The March 2009 VA examiner noted that the Veteran's sleep impairment is a subset of the PTSD.  Without a diagnosed disability that accounts for the symptoms, service connection cannot be granted for reported symptoms of sleep disturbance for this reason alone.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate a separately diagnosed sleep disorder at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.

Additionally, as discussed in detail above, the Veteran is already service connected for PTSD for which he is rated as 50 percent disabled based on numerous symptoms to include chronic sleep impairment; therefore, the Veteran is already being compensated for chronic sleep impairment as a symptom of the service-connected psychiatric disability, so any separate compensation for the chronic sleep impairment (separate grant of service connection resulting in a separate rating from the PTSD) would also violate the prohibition against pyramiding under 38 C.F.R. § 4.14 (2014).  See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is that none of the symptomatology for any condition be duplicative of or overlapping with the symptomatology of the other condition).  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosed sleep disorder.  Rather the weight of the evidence reflects that the Veteran's chronic sleep impairment is a symptom of the service-connected PTSD and is contemplated in the 

50 percent rating assigned.  38 C.F.R. § 4.14; Esteban, supra.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial disability rating of 50 percent, but no higher, for PTSD is granted.

An increased disability rating in excess of 10 percent for residuals of a left ankle fracture with residual operative scar is denied.

Service connection for a sleep disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


